*426OPINION
Per CURIAM:
The following errors are assigned in the instant appeal:
“1. The decision of the court was contrary to the weight of the evidence.
“2. The decision of the court was contrary to law.”
Upon our examination of the record, we find these claims of error without merit.
It was the right of the trial judge to determine the credibility of the witnesses as evidenced by their testimony, and to draw reasonable inferences therefrom. The burden of proof was, under the pleadings, upon the plaintiff to prove the defendant his debtor, and not upon the defendant to prove a gift of money.
The court’s conclusion that the defendant should prevail, we find to be within the evidence and the law; and, as a consequence, the judgment should be affirmed.
Judgment affirmed.
DOYLE, PJ, HUNSICKER and GRIFFITH, JJ, concur.